Citation Nr: 1719192	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  05-36 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by abnormal liver enzymes, hyperlipidemia, elevated body temperatures, and possible adrenal insufficiency, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a chronic gynecological disability manifested by abnormal pap smears and abnormal bleeding, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran is represented by:  Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to December 1988 and from December 1990 to June 1991, including service in the Southwest Asia theater of operations from January 7, 1991 to May 25, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Board remanded the issue of entitlement to service connection    for a chronic disability manifested by gastrointestinal signs and symptoms and abnormal pap smears and denied service connection for a chronic disability manifested by joint pain, abnormal liver enzymes, hyperlipidemia, elevated body temperatures, and possible adrenal insufficiency.  Thereafter, the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a February 2015 Joint Motion for Remand (Joint Motion), the parties agreed that the Board failed to provide an adequate statement of reasons or bases for its denial of service connection for a chronic disability manifested by joint pain, abnormal liver enzymes, hyperlipidemia, elevated body temperatures, and possible adrenal insufficiency.  The parties moved the Court to vacate the Board's June 2014 decision, and in a February 2015 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  

In June 2015, the Board granted service connection for a chronic disability manifested by joint pain and recharacterized the remaining issues as entitlement      to service connection for a chronic disability manifested abnormal liver enzymes, hyperlipidemia, elevated body temperatures, and possible adrenal insufficiency and entitlement to service connection for a chronic gynecological disability, manifested by abnormal pap smears and abnormal bleeding.  Those claims were remanded for further development in June 2015 and February 2016.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The Board notes that the September 2016 supplemental statement of the case (SSOC) included the issue of service connection or Grave's disease.  However,      the Board's February 2016 decision denied that claim and it is no longer before      the Board.  Inclusion of that issue in the September 2016 SSOC was erroneous.  


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran has a chronic disability manifested by abnormal liver enzymes, hyperlipidemia, elevated body temperatures, and/or possible adrenal insufficiency, or that such symptoms are related to service.

2.  The most probative evidence is against a finding that the Veteran has a chronic gynecological disability manifested by abnormal pap smears and/or abnormal bleeding, or that such symptoms are related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a chronic disability manifested by abnormal liver enzymes, hyperlipidemia, elevated body temperatures, and/or possible adrenal insufficiency have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for establishing entitlement to service connection for a chronic disability manifested by abnormal pap smears and/or abnormal bleeding have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated December 2003.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, Social Security Administration records, and VA examination reports.  

The Board also notes that actions requested in the prior remands have been undertaken.  The requested VA examinations and opinions were obtained.  Additionally, in August 2014 and April 2016, the AOJ requested that the Veteran submit records or signed authorizations for private treatment providers who treated the Veteran for a gynecological condition, to specifically include operative and biopsy reports pertaining to her hysterectomy.  To date, no records or authorizations have been received.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran initially filed a service connection claim for an undiagnosed illness related to her Persian Gulf War service, which was manifested by numerous symptoms, including joint pain, fatigue, weakness, headaches, nausea, vomiting,    sores and other skin symptoms, elevated body temperatures, cold sweats, weight     loss, thyroid problems, possible adrenal insufficiency, abnormal liver enzymes, hyperlipidemia, short-term memory loss, respiratory problems, irregular menstrual cycles, and a history of anaphylactic reactions.  Service connection was eventually granted for a chronic undiagnosed illness manifested by joint pain, primary cutaneous vasculitis (claimed as a chronic disorder manifested by skin signs and symptoms), major depressive disorder with sleep disturbance and fatigue (claimed as a psychiatric disorder, to include depression and memory loss), and chronic migraines with nausea and vomiting.  As previously noted, the Board subsequently recharacterized the Veteran's remaining claims as entitlement to service connection for a chronic disability manifested by abnormal liver enzymes, hyperlipidemia, elevated body temperatures, and possible adrenal insufficiency and entitlement to service connection for a chronic gynecological disability, manifested by abnormal pap smears and abnormal bleeding.  

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Under legislation specific to Persian Gulf War veterans, service connection may also be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more during a presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).  

The term "qualifying chronic disability" means a chronic disability resulting       from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome)     that is defined by a cluster of signs or symptoms; (C) any diagnosed illness that      the Secretary determines in regulations prescribed under subsection (d) warrants 
presumptive service-connection. 38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2021, and must       not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1).  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that        are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf war; or if there       is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest theater of operations during the Persian Gulf war and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Service personnel records confirm that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e) (defining the Southwest Asia theater of operations); see also 38 U.S.C.A. § 101(33) (West 2014) (defining the Persian Gulf War as beginning on August 2, 1990, and ending on a date thereafter to be prescribed by Presidential proclamation or law).  Therefore, she qualifies for consideration for presumptive service connection for disabilities resulting from undiagnosed illness or medically unexplained chronic multi-symptom illness.  

A Chronic Disability Manifested By Abnormal Liver Enzymes, Hyperlipidemia, Elevated Body Temperatures, And Possible Adrenal Insufficiency

A review of the Veteran's service treatment records shows no findings of abnormal liver enzymes, hyperlipidemia, elevated temperatures, or adrenal insufficiency during service. 

Post-service treatment records indicate that the Veteran reported occasional fevers in February 2003.

A May 2003 private treatment record shows that the Veteran reported numerous symptoms, including headaches, fatigue, intermittent nausea, interrupted sleep, skin rashes, and a history of anaphylaxis.  She also reported intermittent night sweats about two to three times a month and intermittent fevers, with temperatures usually ranging between 99 and 100 degrees, but at times as high as 101 to 102 degrees.  The fevers reportedly resolved spontaneously without specific treatment, and the cause of the fevers had not been determined.  It was also noted that the Veteran's aspartate aminotransferase (AST) level was mildly elevated.  The assessment included a history of anaphylaxis, dermatitis, fatigue, night sweats, hyperlipidemia, multinodular goiter, chronic headaches, and short-term memory loss.  

A June 2003 private treatment record indicates that the Veteran reported a family history of liver disease and strong family history of high cholesterol and was referred for further liver evaluation.  She also reported a constellation of symptoms 
since returning from Kuwait in the early 1990's, which included fatigue, headaches, nausea, and vomiting.  It was noted that she had a history of mildly elevated AST       and alanine aminotransferase (ALT), but repeated liver enzymes were normal.  The impressions included thyroid disorder, hyperlipidemia, possible adrenal insufficiency, and elevated liver enzymes, which were possibly due to dyslipidemia with non-alcohol steathohepatitis, thyroid disorder, or some inherited defect.

A March 2004 private treatment record shows that the Veteran was previously evaluated for adrenal insufficiency and "all has been normal."  Liver enzymes were also noted to be normal.  A July 2004 private treatment record shows a diagnosis of hyperlipidemia. 

An August 2004 VA examination report indicates that a 2001 private treatment record showed elevated liver enzymes, which the treatment provider believed was due to a dyslipid disorder of the liver, which was familial.  She also reported fevers occurring a couple of times a month.  The examiner also noted that a note in the Veteran's treatment records indicates that she may have had adrenal insufficiency, but it was not clear whether or not it has been completely ruled out.  

A November 2004 private treatment record shows complaints of decreased energy, night sweats, and fever.  A computerized tomography (CT) scan of the abdomen revealed simple cysts of the right kidney and liver. 

Private treatment records dated April 2005 through July 2005 show complaints fatigue, sweats, and fevers, among many other things.  In April 2005, the assessment was fever, secondary to vasculitis versus infection.  

During a December 2009 VA examination, the Veteran reported exposure to oil well fires about 40 miles away from where she was serving in the Persian Gulf War and denied direct contact with the demolition of munitions in Khamisiyah, Iraq.  It was noted that the Veteran had a history of elevated liver enzymes, secondary to Methotrexate; however, liver enzymes were normal at present.  The Veteran also reported a history of fevers a couple times a month, with temperatures elevated to 101 or 102 degrees, which lasted a day and resolved.  Extensive workups did not reveal the source of her fevers.  The Veteran also reported taking Lipitor for hyperlipidemia.  It was also noted that the Veteran had diagnoses of iatrogenic hypothyroidism, Grave's disease, and autoimmune vasculitis.  The examiner indicated that there was no history or evidence of adrenal insufficiency.  The examiner opined that the Veteran's conditions were not suggestive of any undiagnosed illness.

In a September 2010 addendum, the December 2009 VA examiner indicated        that the Veteran's history of elevated liver function tests was likely secondary to Methotrexate and that the Veteran's other diagnoses, including hyperlipidemia, were not suggestive of an undiagnosed illness because they had diagnoses. The examiner was also unable to provide an opinion as to whether the Veteran's hyperlipidemia was related to her claimed exposure to a very low level of     chemical agent from demolition near the Persian Gulf without resorting to           mere speculation, as the medical literature did not prove any connection.  

A November 2011 VA examination report indicates that the Veteran reported elevated liver function tests "on and off" since 2005, which was thought to be secondary to medications she was taking, including Lipitor and Methotrexate.  Current liver function tests were normal, and she denied any current treatment for abnormal liver function.  She also reported, among other symptoms, unexplained fevers.

During an April 2013 VA examination, the Veteran reported pain in her upper abdomen in 2004 and stated that she was found to have elevated liver enzymes and thought her liver may have been enlarged.  She indicated that her liver functions were sometimes "off" and that she was advised to have bloodwork done every six months.  She also reported occasional abdominal pain, which did not necessarily correlate with periods of elevated liver enzymes.  The examiner indicated that         a May 2003 treatment record showed mildly elevated liver enzymes due to dyslipidemia, which subsequently resolved, and imaging studies performed in November 2001 revealed tiny simple cysts within her right kidney and liver.  It    was also noted that the Veteran's thyroid was an autoimmune disorder, for which     a rheumatologist prescribed Methotrexate.  The Veteran also reported a history of fevers a couple times a month.  The examiner indicated that the Veteran's history of elevated liver enzymes was due to hyperlipidemia and Methotrexate usage and that her current liver enzymes were normal.  

In October 2015, a VA examiner reviewed the evidence of record and opined that the Veteran did not have a chronic disability manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, and/or elevated body temperatures, as the Veteran's current liver enzymes, lipids, and temperatures were normal.  The examiner also indicated that there was no history or biomechanical evidence of adrenal insufficiency.  

In July 2016, the October 2015 VA examiner explained that the Veteran had an autoimmune disease and that her elevated body temperatures at times were likely related to autoimmune mechanisms and Methotrexate.  The examiner also indicated the Veteran's hyperlipidemia was likely due to her family history of hyperlipidemia, 
as standard current medical literature indicated that there is an abundant epidemiological evidence for genetic susceptibility for hyperlipidemia and that there was no evidence of adrenal insufficiency.  

The Board finds the opinions of the October 2015 VA examiner to be highly probative and persuasive, as they are based on a review of the evidence of record, including the Veteran's statements, and are supported with reasoned medical explanations.  See Nieves-Rodriguez, 22 Vet. App. at 302-04. 

Upon review of the record, the Board finds that the Veteran does not have a qualifying chronic disability manifested by abnormal liver enzymes, hyperlipidemia, elevated body temperatures, and possible adrenal insufficiency.  As an initial matter, the Board finds that the probative evidence of record does not show that the Veteran has adrenal insufficiency.  Notably, a June 2003 treatment record notes "possible adrenal insufficiency."  A subsequent treatment record dated March 2004 shows     that the Veteran was evaluated for adrenal insufficiency and "all has been normal."  Thereafter, the December 2009 and October 2015 VA examiners reviewed the record and concluded that there was no evidence of adrenal insufficiency.  With respect to the Veteran's elevated body temperatures and abnormal liver enzymes, the probative evidence of record indicates that they were likely caused by autoimmune mechanisms and Methotrexate prescribed to treat the Veteran's nonservice-connected autoimmune disorder.  With respect to the Veteran's hyperlipidemia, the record shows a strong family history of high cholesterol, and the probative evidence of record demonstrates that her hyperlipidemia is due to her genetic susceptibility.  As the probative evidence of record demonstrates that the Veteran's elevated body temperatures, abnormal liver enzymes, and hyperlipidemia are attributable to known causes other than her Persian Gulf War service, presumptive service connection is not warranted for a qualifying chronic disability.  See 38 C.F.R. § 3.317.

To the extent that the Veteran seeks direct service connection for any of the individually claimed symptoms, the Board finds that service connection is not warranted, as elevated liver enzymes, elevated body temperatures, and hyperlipidemia are laboratory findings, and are not, in and of themselves, "disabilities" for VA compensation purposes.  See, e.g. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

In sum, the preponderance of the competent, credible and probative evidence is against the Veteran's claim, and service connection for a chronic disability manifested by abnormal liver enzymes, hyperlipidemia, elevated body temperatures, and possible adrenal insufficiency is denied.

A Chronic Gynecological Disability Manifested By Abnormal Pap
Smears And Abnormal Bleeding

Service treatment records show that in September 1988, the Veteran reported bleeding on and off since the second week of September.  The impression was breakthrough bleeding.  On a December 1990 report of medical history, the Veteran denied any change in menstrual pattern.  A May 1991 report of medical history shows that the Veteran reported a change in menstrual pattern and pain and discomfort.  It was noted that the Veteran's menstrual change occurred when she began taking birth control pills constantly without a break upon recommendation from her military physician and subsequently stopped that routine.

Post-service private gynecological treatment records from 1994 through 1999 show  postpartum visits and some complaints of abdominal cramping, dysmenorrhea, amenorrhea, and irregular bleeding; however, at other times, the Veteran reported regular menstrual cycles.  In December 1999, the Veteran complained of pelvic pain and was diagnosed with an ovarian cyst, which later resolved.

A May 2001 private treatment record indicates that the Veteran reported missing her menstrual cycle for two months from February to March 2001, but her menstrual cycle was otherwise regular. 

A May 2003 private gynecological treatment record indicates that the Veteran reported irregular menstrual cycles with menorrhagia.  She denied a history of abnormal pap smears. It was noted that while serving in the Persian Gulf War, the Veteran was prescribed continuous contraception to avoid menstruating during her deployment.  A gynecological examination was normal.  Pap smears performed in May 2003 and September 2003 revealed atypical squamous cells of undetermined significance (ASCUS).   

During a January 2010 VA gynecological examination, the Veteran reported abnormal pap smears, which began around 2002.  She indicated that her most   recent pap smear, which was conducted in the fall of 2009, was normal. She    denied any current gynecological treatment.  The examiner indicated that her condition had improved since its onset.  She reported a regular menstrual cycle    with heavy bleeding and clots; however, she denied any bleeding between periods, abnormal vaginal discharge, abdominal or pelvic pain, fevers, or post-coital bleeding.  A physical examination was normal.

During a July 2011 VA examination, the Veteran reported an irregular menstrual cycle and heavy bleeding with clots.  She denied any bleeding between periods, abnormal vaginal discharge, pelvic or abdominal pain, post-coital bleeding.  It was noted that the Veteran had a history of abnormal pap smears followed by normal pap smears and that her most recent pap smear in March 2011 was normal.  She denied receiving any treatment, and a physical examination was normal.

During an April 2013 VA examination, the Veteran reported numerous symptoms, including "menstrual disorders."  She described "bleeding from her muscle into her uterus," but did not know what it was called.  She also reported bleeding very two weeks for about five years, which led to her having a hysterectomy in November 2011.  

In October 2014, a VA examiner reviewed the evidence of record and noted that a 2003 pap smear revealed ACUS and that the record shows a history of irregular menstrual cycle abnormalities.  The examiner also indicated that the Veteran had a hysterectomy in November 2011 due to abnormal bleeding.  The examiner opined that the Veteran's non-cancer related hysterectomy in 2011 was less likely than not related to her military service, as there was no evidence of signs or symptoms of a gynecological problem during service that would be related to the Veteran's 2011 hysterectomy.  

In October 2015, the examiner who conducted the July 2011 VA examination reviewed the evidence of record and indicated that the Veteran's abnormal pap smears after service were followed by normal pap smears.  The examiner also indicated that the record did not contain any biopsy reports regarding the Veteran's hysterectomy, which was apparently performed due to menorrhagia.  Therefore,     the examiner concluded that the Veteran's hysterectomy secondary to menorrhagia was less likely than not related to service.  Moreover, the examiner was unable to provide an opinion without resorting to speculation as to whether the Veteran had an undiagnosed or medically unexplained menstrual disorder without reviewing  biopsy or surgical reports from the Veteran's hysterectomy.

In September 2016, the July 2011 VA examiner again reviewed the evidence of record and opined that the Veteran's irregular bleeding in 1988 was less likely    than not related to the irregular bleeding which led to her 2011 hysterectomy.  In support of this, the examiner reasoned that the evidence of record did not show a continuation of symptoms immediately after service, and the documented menstrual change in 1991 was explained by the Veteran's change in birth control usage.  Furthermore, the Veteran's post-service menorrhagia started years after service,   and there were no surgical or biopsy reports from the Veteran's 2011 hysterectomy available to review.  Therefore, the examiner concluded that the Veteran's post-service irregular menstruation / menorrhagia was likely multifactorial, including    her thyroid disorder.  The examiner also indicated that there was no evidence of        a chronic gynecological disability manifested by abnormal pap smears, as the Veteran's subsequent pap smears were normal.  

The Board finds the opinions of the July 2011 VA examiner to be highly probative and persuasive, as they are based on a review of the evidence of record, including the Veteran's statements, and are supported with reasoned medical explanations.  See Nieves-Rodriguez, 22 Vet. App. at 302-04. 

Upon review of the record, the Board finds that the probative evidence of record is against a finding that the Veteran has a qualifying chronic gynecological disability manifested by abnormal pap smears and abnormal bleeding.  The examiner who conducted the July 2011 VA examination indicated that without surgical or biopsy reports from the Veteran's hysterectomy, which was reportedly performed due to abnormal bleeding, the examiner could not provide an opinion as to whether the Veteran's abnormal bleeding was attributable to an undiagnosed illness, as it could have been due to known causes.  As previously noted, the Veteran did not respond     to VA's request for private medical records relating to her hysterectomy, which     could have provided evidence relevant to her claim.  See Wood, 1 Vet. App. at 193.  Without being able to review medical records from the Veteran's hysterectomy,    the VA examiner opined that the Veteran's irregular bleeding was most likely multifactorial, with contribution from her thyroid disorder.  With respect to the Veteran's abnormal pap smears, the probative evidence of record does not demonstrate that the Veteran has a chronic disability manifested by abnormal         pap smears existing for six months or more, as the abnormal pap smears in May 2003 and September 2003 were followed by normal pap smears.  See 38 C.F.R.        § 3.317(a)(4).  Therefore, service connection for a qualifying chronic gynecological disability manifested by abnormal pap smears and/or abnormal bleeding is not warranted.

To the extent that the Veteran seeks direct service connection for her symptoms abnormal pap smears and/or abnormal bleeding, the Board finds that service connection is not warranted, as there is no competent medical evidence of record showing a currently diagnosed gynecological disorder related the Veteran's abnormal pap smears and/or abnormal bleeding.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence of proof of a present disability, there can be no valid claim"). 

In sum, the preponderance of the competent, credible and probative evidence is against the Veteran's claim, and service connection  for a chronic gynecological disability manifested by abnormal pap smears and abnormal bleeding is denied.

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for a chronic disability manifested by abnormal liver enzymes, hyperlipidemia, elevated body temperatures, and/or possible adrenal insufficiency is denied.

Service connection for a chronic gynecological disability manifested by abnormal pap smears and/or abnormal bleeding is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


